DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show arm mount 130 in paragraph 30 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
Regarding claim 1, the omitted structural cooperative relationships relate to: 
“A stand that comprises a base and an arm that extends from the base to an end portion of the arm”.
The examiner contends that an arm can’t extend from an end portion of itself. Correction is required. Claims 2-20 depend, either directly or indirectly, from claim 1 and are therefore rejected for at least the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9, 11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsunuma (U.S. 20150146359).
Regarding claim 1, as best understood based on the 35 U.S.C. 112(b) issue identified above, Katsunuma teaches a display system (figs 1, 2 and 3) comprising: a stand (2 in figs 1, 2, and 3) that comprises a base (12 in figs 1, 2, and 3) and an arm (13a in figs 3, 4, and 9) that extends from the base to an end portion of the arm; and a display housing (1 in figs 1, 2, and 3) that comprises a display (11 in fig 1), a rail assembly (9 and 10 in figs 3, 4, and 8) and an arm socket (bearing 14 in fig 9), translatable via the rail assembly, that receives the end portion of the arm (via gears 6 and 7 and guide member 8 in figs 3 and 4).
Regarding claim 2, as best understood based on the 35 U.S.C. 112(b) issue identified above, Katsunuma teaches the display system of claim 1, wherein the rail assembly comprises a guide rail (9 and 10 in figs 3, 4, and 8) that seats a slider (gears 6 and 7 and guide member 8 in figs 3, 4, and 12) and wherein the arm socket is carried by the slider.
Regarding claim 3, as best understood based on the 35 U.S.C. 112(b) issue identified above, Katsunuma teaches the display system of claim 1, comprising a rotation assembly (shaft 5 in figs 3, 4, and 9) that defines a rotational axis (the axis of shaft 5), wherein the display housing is rotatable about the rotational axis (paragraph 40).
Regarding claim 4, as best understood based on the 35 U.S.C. 112(b) issue identified above, Katsunuma teaches the display system of claim 3, wherein the rotation assembly is fixed to the arm (arm 13a is fixed to the shaft 5).
Regarding claim 5, as best understood based on the 35 U.S.C. 112(b) issue identified above, Katsunuma teaches the display system of claim 3, wherein the rail assembly carries the rotation assembly (5) and the rotation assembly is translatable via the rail assembly (the rotation assembly is connected to the rail via the gears 6 and 7 and the slider 8).
Regarding claim 8, as best understood based on the 35 U.S.C. 112(b) issue identified above, Katsunuma teaches the display system of claim 1, wherein the arm is a first arm, wherein the stand comprises a second arm (there is an arm 13a on either side), wherein the arm socket is a first arm socket , and wherein the display housing comprises a second arm socket (there are bearings 14 on each side) that receives an end portion of the second arm.
Regarding claim 9, as best understood based on the 35 U.S.C. 112(b) issue identified above, Katsunuma teaches the display system of claim 1, wherein the end portion of the arm is received by the arm socket (14 in fig 9) via a coupling assembly (shaft 5 in figs 3 and 4).
Regarding claim 11, as best understood based on the 35 U.S.C. 112(b) issue identified above, Katsunuma teaches the display system of claim 9, wherein the coupling assembly comprises at least one spring (20 in figs 4 and 12).
Regarding claim 15, as best understood based on the 35 U.S.C. 112(b) issue identified above, Katsunuma teaches the display system of claim 1, wherein the rail assembly comprises an electric motor (motors 3 and 4, figs 9 and 12).
Regarding claim 16, as best understood based on the 35 U.S.C. 112(b) issue identified above, Katsunuma teaches the display system of claim 15, wherein the arm socket is translatable via operation of the electric motor to translate the display housing with respect to the stand (the motors rotate the gears to translate the assembly).
Regarding claim 17, as best understood based on the 35 U.S.C. 112(b) issue identified above, Katsunuma teaches the display system of claim 15, wherein the display housing is rotatable with respect to the stand via operation of the electric motor (paragraph 40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Katsunuma.
Regarding claim 12, as best understood based on the 35 U.S.C. 112(b) issue identified above, Katsunuma teaches the display system of claim 1, except for the stand comprising an electrical power conductor electrically coupled to an electrical power connector, wherein the display housing comprises an electrical power connector that operatively couples to the electrical power connector of the stand. 
The Examiner takes Official Notice that it is well-known in the art of display devices to include a stand comprising an electrical power conductor electrically coupled to an electrical power connector, wherein the display housing comprises an electrical power connector that operatively couples to the electrical power connector of the stand. 
As such, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Katsunuma to as claimed, in order to provide power to the display.
Regarding claim 13, as best understood based on the 35 U.S.C. 112(b) issue identified above, Katsunuma as modified inherently discloses the device as claimed wherein the electrical power connector of the stand is disposed at the end portion of the arm.
Regarding claim 14, as best understood based on the 35 U.S.C. 112(b) issue identified above, Katsunuma as modified inherently discloses the device as claimed wherein the display comprises display circuitry electrically coupled to the electrical power connector of the display housing.

Claims 6, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Katsunuma in view of Takada (US 20070145203).
Regarding claim 6, as best understood based on the 35 U.S.C. 112(b) issue identified above, Katsunuma teaches the display system of claim 1, except for the arm comprising a plate that extends from the base to the end portion.
Takada teaches a display device having an arm (212) comprising a plate (i.e., the main structure of the arm) that extends from a base (220) to the end portion (i.e., the top portion of 212, fig 3 and paragraph 27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Katsunuma to include an arm in the form of a plate, as taught by Takada, since doing so would increase the structural stability and strength of the arm.
Regarding claim 7, as best understood based on the 35 U.S.C. 112(b) issue identified above, Katsunuma in view of Takada teach the display system of claim 6, wherein the plate defines an arm plane (i.e., the side view of 210, fig. 2), wherein the display defines a display plane, and wherein the arm plane and the display plane are orthogonal (as can be seen in figs 1 and 2 of Takada).
Regarding claim 18, as best understood based on the 35 U.S.C. 112(b) issue identified above, Katsunuma teaches the display system of claim 1, except for the arm being immovably fixed to the base via an upright portion of a fixed length that extends to the end portion of the arm.
Takada teaches the arm (212, fig. 4) being immovably fixed to the base (220) via an upright portion of a fixed length that extends to the end portion of the arm (211 and 220 in figs 1, 2, and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Katsunuma to include an upright portion that immovably fixes the to the base, as taught by Takada, since doing so would increase the structural stability and strength of the arm.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Katsunuma in view of Huttula (US 20210112673).
Regarding claim 10, as best understood based on the 35 U.S.C. 112(b) issue identified above, Katsunuma teaches the display system of claim 9, except for the coupling assembly comprising at least one magnet.
Huttula teaches a computing device having a kickstand with a coupling assembly comprising at least one magnet (paragraphs 31 and 33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Katsunuma to include a magnet in a coupling mechanism, as taught by Takada, since doing so would increase the rigidity and stability of the coupling connection.

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 19, as best understood based on the 35 U.S.C. 112(b) issue identified above, Katsunuma, nor any of the identified prior art, teaches or adequately suggests the specific limitations of a cartridge that carries the rail assembly.
Claim 20 depends from claim 19 and is allowable for at least the same reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mizoguchi (U.S. 6381125) teaches various embodiments of personal computers with movable displays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDAKIR HUSSIEN whose telephone number is (571)272-8410. The examiner can normally be reached M-F 8:30-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./							/Anthony Q Edwards/Examiner, Art Unit 2841                                            Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                             October 21, 2022